— Order, Supreme Court, New York County, entered December 15,1980, granting plaintiff’s motion pendente lite (1) directing defendant to remove himself from the marital premises, (2) awarding plaintiff exclusive possession of the marital premises, and (3) granting defendant’s cross motion only to the extent that he was awarded visitation rights with his children on alternate Sundays, unanimously modified, on the law, on the facts, and in the exercise of discretion to reverse so much of the order as directed defendant to remove himself from the marital premises and awarded plaintiff its exclusive possession, and to enlarge defendant’s visitation rights by adding one evening a week, and otherwise affirmed, without costs or disbursements. The marital home is next door to plaintiff’s parents’ home to which she moved herself and the children immediately prior to commencing this divorce action on the grounds of cruel and inhuman treatment. The defendant has remained at the marital home which he also uses as a base of operations in his work. Unlike the plaintiff, he has no other place freely available. Pending resolution of this contest at a plenary trial, the interest of the children is better served by the continued proximity of their father, the chance that they may see him every *529day, and more frequent visitation than was granted by Special Term. Concur — Murphy, P. J., Kupferman, Sandler, Markewich and Lynch, JJ.